DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the reference numerals in at least Fig. 2 do not agree with the reference numerals in pages 8-9 of the specification. Pages 8-9 of the specification disclose a main body 213, cover body 214, groove 2131, fitting hole 2121, fitting post 2111, etc. However, Fig. 2 does not show components with those reference numbers. Instead, Fig. 2 includes components with reference numbers 1-5, 10, 20, 40, etc. 
The specification and/or drawings should be amended such that the numbering in the specification corresponds to the numbering in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or specification amendments are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing 
Claim Objections
Claim 1 is objected to because of the following informalities: In lines 2-3, the recitation “adjacent foamed” should be “adjacent said foamed”. In line 6, the recitation “two foamed boards of the at least two adjacent foamed boards, respectively” should be “the at least two adjacent said foamed boards”.
Claim 2 is objected to because of the following informalities: In line 3, the recitation “to corresponding one of the two foamed boards, respectively” should be “to a corresponding one of the at least two adjacent said foamed boards”.
Claim 3 is objected to because of the following informalities: In lines 2-4, the recitation “are foamed and coupled to corresponding one of the two foamed boards, respectively” should be “are each foamed and coupled to a corresponding one of the at least two adjacent said foamed boards”.
Claim 4 is objected to because of the following informalities: In line 2, the recitation “the two” should be “the at least two adjacent said”. In line 3, the recitation “the two” should be “the at least two adjacent said”.
Claim 10 is objected to because of the following informalities: In line 9, the recitation “at least two adjacent foamed boards, respectively” should be “plurality of foamed boards”.
Claim 11 is objected to because of the following informalities: In lines 2-3, the recitation “to corresponding one of the two foamed boards, respectively” should be “to a corresponding one of the two foamed boards”.
Claim 12 is objected to because of the following informalities: In lines 2-3, the recitation “are foamed and integrated to corresponding one of the two foamed boards, respectively” should be “are each foamed and integrated to a corresponding one of the two foamed boards”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-6, 8-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,424,118 (McLaughlin) in view of US 2,581,816 (Schlueter).
With respect to claim 1: McLaughlin discloses a thermal insulation container for a cabinet of a refrigeration apparatus, comprising a plurality of foamed boards (at least panels 10 and 12, see Figs. 1-4 and 6-7), at least two adjacent foamed boards being connected by a connecting mechanism (see Fig. 3), and the connecting mechanism including: a first connecting member (bracket 52 and the components attached in or to panel 10) and a second connecting member (bracket 58 and the components attached in or to panel 12), connected with two foamed boards of the at least two adjacent foamed boards, respectively (as shown in Fig. 3); a connecting hook (pivoted cam 40), provided on the first connecting member and being rotatable between a connection position (engaged with locking pin 60) and a separation position (disengaged from locking pin 60); a fixing post (locking pin 60), provided on the second connecting member; in the connection position, the connecting hook being rotated to cooperate with the fixing post; and in the separation position, the connecting hook being separated from the fixing post. The cam 40 is actuatable using a hex wrench 56. See Figs. 1-7 and Cols. 2-3. 
Schlueter discloses a similar “connecting mechanism” as McLaughlin’s, and discloses the invention as being particularly suited for cold arctic weather. Similarly to McLaughlin’s invention, Schlueter discloses using a hex wrench 53 to turn a locking cam 32 mounted in a first panel 10, to thereby engage the locking cam 32 with keepers 27 of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McLaughlin’s cam 40 and bracket 52 by adding Schlueter’s notches 40/41/49 and ribs 47/48 thereto, respectively, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification because the notches 40/41/49 and ribs 47/48 desirably hold McLaughlin’s cam 40 in retracted and adjusted (engaged) positions, in the same or similar way as in Schlueter’s invention. 
In the combination, the ribs 47/48 being “yieldably engageable” and having “spring action” to “effectively yieldably engage” the notches 40/41/49, as disclosed by Schlueter, meet “an elastic protrusion” as claimed. Said “elastic protrusions” (ribs 47/48) are on the claimed “first connecting member”, in the form of McLaughlin’s bracket 52. 

See McLaughlin Fig. 3. In the combination, when the cam 40 is rotated to engage the pin 60, the cam 40 (the claimed “connecting hook”) is located between the pin 60 (the claimed “fixing post”) and the ribs 47/48 that are added onto the sides of bracket 52. This makes obvious “in the connection position, the connecting hook being rotated to cooperate with the fixing post and to be located between the fixing post and the elastic protrusion” as claimed. 
With respect to claim 10: By making the same combinations and/or modifications as in the rejection of claim 1 above, McLaughlin in view of Schlueter makes obvious the claimed “plurality of foamed boards” (McLaughlin’s panels 10 and 12, see Col. 2 regarding the panels 10/12 comprising foam) and “one or more connecting mechanisms” (the connecting mechanism of McLaughlin Fig. 3, modified with Schlueter’s ribs 47/48 and notches 40/41/49). 
McLaughlin Col. 1 discloses the invention is directed to walk-in coolers and freezers. McLaughlin Fig. 4 shows a cross-section through a door frame of a refrigeration or freezer unit (Cols. 1-2). The disclosed walk-in cooler and/or freezer meets “a refrigeration apparatus” comprising “a body” that includes “a thermal insulation container including a plurality of foamed boards” as claimed. 
OFFICIAL NOTICE is taken that it is known in the walk-in cooler and freezer art for said walk-in coolers and freezers to include some mechanical refrigeration system that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide McLaughlin’s walk-in cooler and/or freezer with a refrigeration system that supplies cooled air to the storage chamber(s) thereof, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination because such construction is conventional, and is how a substantial portion of the refrigerator and freezer art operates. Such a combination makes obvious the claim recitations to the “refrigeration system” as the body being “in fluid communication with the refrigeration system” (the air supplied to the chamber(s) is a fluid).
With respect to claims 2 and 11: See McLaughlin Figs. 3 and 5. Bracket 52 adheres to one of the two panels 10 and 12, and bracket 58 adheres to a second of the two panels 10 and 12. 
With respect to claims 3 and 12: See McLaughlin Fig. 5 and Cols. 2-3. The center 18’ is low-density foamed-in-place polyurethane foam insulation. The brackets 52 and 58 are connected into the center 18’ at metallized recesses 73 and 68, respectively. The foamed-in-place nature of the center 18’, and how the brackets 52 and 58 are shown in Fig. 5 makes obvious “foamed and coupled to” as in claim 3 and “foamed and integrated to” as in claim 12.
With respect to claim 4 and 13: See McLaughlin Figs. 1-2. Tongue element 14 forms “a rib” as claimed, and groove element 16 forms “an insertion groove” as claimed. 
With respect to claims 5 and 14: See McLaughlin Figs. 1-2. The cam locking aperture 38 is interpreted as comprised in one of the claimed “first and second connecting members”, thereby meeting “arranged in the first foamed board and is flush with the rib” as claimed. The locking pin aperture 36 is interpreted as comprised in a second of the claimed “first and second connecting members”, thereby meeting “arranged in the second foamed board and is flush with a bottom wall of the insertion groove” as claimed. 
With respect to claims 6 and 15: See McLaughlin Figs. 1, 3, and 5. Fig. 3 shows the claimed “separation position”. The space between the plates 64 and 66 and/or the space inside tongue element 14 that receives the cam 40 when positioned as shown in Fig. 3 comprises “a receiving groove” as claimed. 
With respect to claims 8 and 17: See Schlueter Figs. 1-4 and Cols. 2-3. The locking cam 32 is rotatably mounted in the housing 15 via a bearing hub 31 thereof. The bearing hub 31 is received in bearing openings 30 formed in the side walls 18 of the housing 15. The edges of the side walls 18 are turned in to form the bearing openings 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount McLaughlin’s cam 40 to the bracket 52 using Schlueter’s hub 31 and openings 30, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a combination because the bearing openings 30 provide smooth, rotational mounting of the cam 40 on the bracket 52.

With respect to claims 9 and 18: See McLaughlin Figs. 1, 3, and 5. Fig. 3 shows the claimed “separation position”. The space defined by bracket 58, in which pin 60 in mounted, comprises “a cooperation space” as claimed. 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,424,118 (McLaughlin) in view of US 2,581,816 (Schlueter) as applied to claims 6 and 15 above, and further in view of US 4,507,010 (Fujiya).
With respect to claims 7 and 16: See McLaughlin Fig. 3. In the rejections of claims 6 and 15 above, McLaughlin’s bracket 52 is relied upon as being comprised in the claimed “first connecting member”. The claimed “receiving groove” is the space between the plates 64 and 66 of the bracket 52.
Fujiya’s panel fastener, analogous to the inventions of McLaughlin and Schlueter, has the hook plate 1 mounted between two side plates 22.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form McLaughlin’s plates 64 and 66 like Fujiya’s plates 22, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification because Fujiya’s plates 22 surround and protect the cam 40 more than McLaughlin’s plates 64 and 66. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637